Name: Commission Regulation (EC) No 1456/97 of 25 July 1997 fixing for the 1997/98 marketing year the amount of the aid for the cultivation of grapes intended for the production of certain varieties of dried grapes
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 No L 199/4 ( EN ] 26 . 7. 97Official Journal of the European Communities COMMISSION REGULATION (EC) No 1456/97 of 25 July 1997 fixing for the 1997/98 marketing year the amount of the aid for the cultivation of grapes intended for the production of certain varieties of dried grapes HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1997/98 marketing year, which lasts from 1 September 1997 to 31 August 1998 , the per hectare aid for the cultivation of grapes intended for the production of dried grapes of the sultana and Muscatel varieties and currants referred to in Article 7 ( 1 ) of Regulation (EC) No 2201 /96 shall be as specified in the Annex hereto . 2 . For the application of the second subparagraph of Article 7 ( 1 ) of Regulation (EC) No 2201 /96, areas having a yield per hectare less than :  1 800 kilograms of dried grapes for sultanas affected by phylloxera or replanted within the last five years,  2 800 kilograms of dried grapes for other sultanas,  2 000 kilograms of dried grapes for currants,  500 kilograms of dried grapes for muscatels, shall not be considered as specialized areas. The aid shall not be paid for the cultivation of the abovementioned products on these areas . 3 . Member States shall take all necessary measures for checking this minimum yield. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products ('), and in particular Article 7 (5) thereof, Whereas the second subparagraph of Article 7 ( 1 ) of Regulation (EC) No 2201 /96 establishes the criteria for fixing aid for the cultivation of grapes intended for the production of dried grapes of the sultana and Muscatel varieties and currants; Whereas the third subparagraph of Article 7 ( 1 ) of Regula ­ tion (EC) No 2201 /96 provides for the possibility to dif ­ ferentiate the amount of aid on the basis of the varieties of grapes and on other factors which may affect yield; whereas it is appropriate to provide such a differentiation by a coefficient derived from the ratio of average yield by variety to total average yield; whereas in the case of sultanas provision should be made for further differentia ­ tion between areas affected by phylloxera or replanted within the last five years, and other areas; Whereas, however, it is appropriate to provide that areas having a yield lower than a threshold differentiated for the varieties concerned shall not be considered as spe ­ cialized areas for the application of the aid arrangements; whereas, therefore , aid shall not be granted for the cultiva ­ tion of such areas; Whereas it is necessary to determine the aid to be granted to producers who replant their vineyards in order to combat phylloxera under the conditions laid down in Article 7 (4) of Regulation (EC) No 2201 /96; Whereas verification of the areas used for growing these grapes has revealed no overrun of the maximum guaran ­ teed area fixed in Article 4 of Commission Regulation (EEC) No 2911 /90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (2), as last amended by Regulation (EC) No 2614/95 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget ­ ables, Article 2 Pursuant to Article 7 (4) of Regulation (EC) No 2201 /96, the per hectare aid to be granted to producers who replant their vineyards in order to combat phylloxera shall be ECU 3 917 per hectare . The Member States concerned shall take the administra ­ tive provisions needed for the granting of this aid. Article 1 (2) shall not apply in such cases . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997 . (') OJ No L 297, 21 . 11 . 1996, p . 29 . (2) OJ No L 278 , 10 . 10 . 1990, p . 35 . P) OJ No L 268 , 10 . 11 . 1995, p . 7 . No L 199/526. 7 . 97 EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX Aid for the cultivation of dried grapes Variety ECU/ha Sultanas affected by phylloxera or replanted within the last five years 2 400 Other sultanas 3 290 Currants 3 080 Muscatels 880